Title: II. Instructions Adopted by the Braintree Town Meeting, 24 September 1765
From: Adams, John,Niles, Samuel,Quincy, Norton,Penniman, James,Hayward, John,Braintree, town of
To: Braintree, town of,Ebenezer, Thayer


      
       
        Braintree
        1765 Septr. 24
       
      
      The Freeholders and other Inhabitants of the Town of Braintree Qualifyd to vote in Town affairs being assembled at the Meeting House in the Middle Precinct of said Town pursuant to warrants for assembling said Town To inform their Representative Respecting their Sentiments Relative to the Stamp Act And other matters of Grievance, Also to see if the Town will instruct their Representative on this important and allarming occasion, Assembled as aforesaid Mr. Norton Quincey Moderator.
      Voted Samll. Niles Esqr., John Adams Esqr., Mr Norton Quincy, Deacon James Penniman and Captn. John Hayward be a Committee to draw instructions for their Representative and present the Same to the Town. The aforesaid Committee Presented the following draught to the Town.
      
       
        
         
          To Ebenezer Thayer Esqr.
          Sir
         
         In all the Calamities that have ever befallen this Country we have never felt so great a Concern nor so many allarming apprehensions as at this time. Such is our Loyalty to the King, such our veneration for both Houses of Parliament and Such our Freindship to all our fellow Subjects in Britain that measures which Seem to discover any unkindness towards us in that Country are the more Sensibly and intimately felt. And we can no longer forbear Complaining that many of the measures of the late ministry and Some of the late Acts of Parliament have a Tendency in our apprehension to divest us of some of our most Essential Rights and Liberties.
         We Shall confine our Selves however Cheifly to the Act of Parliament Commonly Called the Stamp Act by which a very burthensome and in our opinion unconstitutional Tax is to be laid upon us all: and we are Subjected to numerous and enormous Penalties which are to be prosecuted, Sued for and recovered at the option of an Informer at a Court of Admiralty without a Jury. We have called this a burthensome Tax because the duties are so numerous and so high and the embarrassments to Business in this infant Sparcely Settled Country so great that it would be totally impossible for the people to Subsist under it even if we had no Controversy att all about the Right and authority of imposing it Considering the present Scarcity of money. We have Reason to think the Execution of that act for a Short Space of time would dreign the Country of Cash, Strip multitudes of the Poorer people of all their property and Reduce them to absolute beggary. And what the Consequence would be of so Sudden a Shock and Such a Convulsive Change in the whole Course of our business and Subsistance, to the peace of the Province We tremble to consider.
         We further apprehend this Tax to be unconstitutional, By the great Charter no americament shall be assessed but by the oath of Honest and Lawfull men of the Vicinage. And by the Same Charter no Freeman shall be taken or imprisoned or be disseised of his Freehold or Liberties or Free Customs nor passed upon nor Condemned but by Lawfull Judgment of his Peers or by the Law of the Land: And we have Always understood it to be a grand and fundamental principal of the British Constitution that no Freeman should be Subjected to any Tax to which he has not given his own Consent in person or by proxy. And the maxims of the Law as we have Constantly Received them are to the Same Effect that no Freeman can be Seperated from his property but by his own act or Fault. We take it clearly therefore to be inconsistant with the Spirit of the Common Law and of the Essential Fundamentall principles of the British Constitution that we should be Subjected to any Tax imposed by the British Parliament because we are not Represented in that assembly in any sense unless it be by a Fiction of Law as insensible in Theory as it would be Injurious in Fact if so heavy a Taxation should be grounded on it. But the most Grievous of all is the allarming Extension of the Powers of Courts of Admiralty. In these Courts one Judge presides alone, no Juries have any Concern there, the Law and the Fact are to be decided by the Same Single Judge whose Commission is only during pleasure and with whom as we are told the most mischievous of all Customs has become established that of taking Commissions on all Condemnations so that he is under a pecuniary temptation always against the Subject. Now if the wisdom of the Mother Country has thought the Independency of the Judges so Essential to an impartial Administration of Justice as to Render them Independent of any Power on Earth, Independent of the King, the Lords, the Commons and the People, nay Independent in Hope and Expectation of the Heir apparent by Continuing their Commissions in Case of a Demise of the Crown, What Justice and Impartiallity are we at Three thousand miles distance from the fountain to expect from Such a Judge of Admiralty. We all along thought the Acts of Trade in this Respect a grievance, But the Stamp Act has erected a vast Number of Sources of New Crimes which may be Committed by any Man and Cannot but be Committed by multitudes and Prodigious Penalties are annexed and all these to be tryed by such a Judge of Such a Court; What can be wanting after this but a weak or wicked Man for a Judge to Render us the most Sordid and forlorn of Slaves. We mean the Slaves of a Slave of the Servant of a Minister of State.
         We cannot help asserting therefore that this part of the Act will make an Essential Change in the Constitution of Juries with Regard to us, is directly repugnant to Magna Charta it Self and will make Such a distinction and Create such a difference between Great Brittain and America as we could not have Expected from the Guardian of Liberty in both.
         As these Sir are our Sentiments of that Act we the Freeholders and other Inhabitants Legally assembled for that Purpose must enjoin it upon you to comply with no Measures or Proposalls for countenancing the same or assisting in the Execution of it but by all Lawfull means consistent with our allegiance to the King and Relation to Great Britain to oppose the Execution of it till we can hear the Success of the Cries and Petitions of America for relief.
         We further Recommend the most Clear and Explicit assertion and vindication of our Rights and Liberties to be entered on the Public Records that the world may know in the Present and all future Generations that We have a Clear Knowledge and a just Sense of those Rights and Liberties and that with Submission to divine Providence we never can be Slaves.
         Nor can We think it adviseable to agree to any Steps for the Protection of Stamp Papers or Stamp officers. Good and wholesome Laws we have already for the Preservation of the Public peace. And we apprehend there is no further danger of Tumults and disorders to which We have a well Grounded aversion. And that any Extraordinary and Expensive Exertions would tend to exasperate the People and endanger the Public tranquility rather than the Contrary.
         Indeed We cannot too often Inculcate upon you our desires that all Extraordinary and Expensive Grants and Measures may upon all occasions as much as possible be avoided. The Public money of this Country is the Toil and Labour of the People who are under many uncommon difficulties and Distresses at this time so that all reasonable Frugality ought to be observed. And we would Recommend Particularly the strictest Care and Firmness to prevent all unconstitutional Draughts upon the Public Treasury. And we cannot avoid Saying that if a particular Enquiry into the state of that Treasury should at the first leasure opportunity be promoted and an Exact State of it published to the People it would have a very good and usefull Tendency.
         All which is Humbly Submitted by the Committee of the Town of Braintree to draw Instructions to their Representative.
         
          Saml. Niles
          John Adams
          Norton Quincey
          James Penniman
          John Hayward
          Committee
         
        
       
      
      The above Report being read before the Town was Voted Accepted and ordered a Copy of the Same be Transmitted to their Representative.
     